PER CURIAM.
This suit involves a suit on a note. The determinative question is whether the note was under seal. The trial court determined that it was not under seal and that the suit was barred by the applicable statute of limitations. There is little authority on the subject, but we conclude that the trial court was incorrect. The note was a sealed instrument. The summary judgment is reversed. See Megdell v. Bailey, 194 So.2d 13 (Fla. 3d DCA 1966), and McCarley v. Board of Supervisors of Tippah County, 58 Miss. 483 (Miss.1880).
The circuit court’s assessment of attorney’s fees against appellant under Section *8657.105, Florida Statutes (1979), is also reversed. The matter is remanded for trial.
REVERSED AND REMANDED.
ANSTEAD, C.J., and BERANEK and HURLEY, JJ., concur.